Title: Thomas Boylston Adams to Abigail Adams, 30 December 1800
From: Adams, Thomas Boylston
To: Adams, Abigail


				
					Dear Mother
					Philadelphia 30th: December 1800
				
				Your kind letter of the 25th: instt: came by this day’s Mail. I have found a Coachee ready made, at Fielding’s for sale, which, with the alterations that can with ease & despatch be made, will, I think, answer your purpose exactly. The body of the Coachee is somewhat shorter & more in the form of a Coach, than that you have, but it is well put together & the wheels & carriage appear to be very strong— It was made by Bringhurst, not long ago, for Commodore Barry, who exchanged with Fielding for a Charriot— I have desired Mr: Fielding to inform me what will be the expence of making the alterations you wish, which he will do, tomorrow. It is lined with leather inside, which, with a false lining will make it very durable & easy for travelling. The price as it stands is four hundred Dollars, with Brassharness for a pair of horses, and as he agrees to allow the price of a Coachmans box, now upon it, I think the expence of altering will be covered by it. Please let me know, if I shall make a bargain for it. It is a light cream color, like that you have & has just been new varnished. I was two or three days confined to my chamber, which prevented my ascertaining this business sooner—
				The plots and conspiracies against the public good & happiness which are brewing at the seat of Government, are little known or imagined here. Many presume to suppose that all things will go on smoothly and quietly, and that few removals from Office will be made— I know not what to presume or believe. There was a time, when I had some confidence in the public character of Mr: Jefferson, but he has suffered himself to be made the head & leader of such a detestable & vile gang of ruffians, that I cannot help ascribing to him much ignominy from such a connection— I was taken by surprize in the effect produced upon the price of public funds; for though I had all along been determined to hold no interest under a new Administration, yet I supposed the decrease of credit would not be immediately consequent upon the certainty of a change in the chief magistracy, but that the stocks would hold up till towards the month of March— I have a considerable sum on my brother’s account, which I should rather have sold three weeks ago, than still retain, and I am at a loss what course to pursue, whether to make a small sacrifice now, or wait for a better market— This may never

arrive, for I am well aware of the strength & justice of Mr: Davie’s remark to you, respecting the effect of this change abroad— I think there will be no considerable fluctuation in the funds between this & the 4th: March, during which interval, I shall do the best I can for self preservation—
				I talked with Mr: Ingersoll to-day on the subject of the proposal, which has been mentioned to him at my father’s request. It is confidential business, but I presume you are in the secret, and as I am now writing to you, to save time, I shall mention what passed between us, respecting it.
				He has not fully formed a resolution, what answer to give, and his greatest difficulty arises from the uncertainty whether any change will take place in the Judiciary system, during this Session. If that were certain, he would not scruple to give an affirmative answer, but said he, “with my habits of life, to be six months in the Year absent from my family, I know of nothing scarcely that could induce the sacrifice.” He requested me however to defer a decisive answer to my fathers letter [a few] days longer— I stated to him the substance of my observations in my last letter to my father, respecting the appointment of a successor to Mr: I— himself in the office of District Attorney. He fully concurred with me in recommending Mr: William Tilghman, rather than Mr: Hopkinson for the appointment and for the same reasons— I therefore have nothing more to add on this score, except a reference to Judge Chase for further information respecting his character. Mr: Ingersoll will be at Washington in February at the Supreme Court—
				Judge & Mrs: Cushing are in town, but I have not seen them.
				I am most affectionately / Your son
				
					T B Adams
				
			